 
 
Exhibit 10.2



September 21, 2005


Personal & Confidential


Mr. John Tobin
Astea International Inc.
240 Gibraltar Road
Horsham, PA 19044


Dear John:




This letter is to amend the terms of the employment relationship as reflected in
the letter from Kelly Posch to you dated January 1, 2003. The Board of
Directors has accepted the recommendation of Zack Bergreen and promoted you to
the position of President, reporting to Zack Bergreen. The Compensation
Committee of the Board has determined that an increase in your compensation is
merited for the new position. Therefore, your new compensation package is as
detailed below, effective immediately. All other terms and conditions of
employment remain as detailed in the letter of January 1, 2003. You shall
additionally retain the positions of General Counsel and Secretary.


Your annual base salary will be $200,000 payable semi-monthly, less appropriate
federal, state and local taxes.


You will receive an additional option grant of 10,000 shares, priced at today’s
closing market price, with standard four year vesting.


You will be eligible for a bonus of up to $80,000 based upon the achievement of
earnings per share (“EPS”) targets as determined each year by the Compensation
Committee. The Compensation Committee shall make such determination during the
first Board meeting of each year. The targets for 2005 shall be the same as
those set for Zack Bergreen. The $80,000 shall be the maximum bonus payout based
on EPS. The Compensation Committee shall set 4 incremental EPS targets, such
that you shall receive $20,000 upon hitting the first target, an additional
$20,000 when hitting the next higher target, an additional $20,000 when reaching
the third target, and a final $20,000 when meeting or exceeding the final EPS
threshold. Notwithstanding the above, the EPS Bonus for 2005 shall be prorated,
such that you will receive 25% of the amount otherwise payable pursuant to this
paragraph.


For 2005, you shall be eligible to receive a discretionary bonus based upon your
full year work in your past and new positions, in an amount to be determined by
the Compensation Committee of the Board in its sole discretion. For 2006 and
beyond, you will also be eligible to receive a discretionary bonus of up to
$40,000 per year, as determined by the Compensation Committee of the Board in
its sole discretion. The payment to you of any incentive award on one occasion
shall not be deemed to create an obligation for any subsequent award.



--------------------------------------------------------------------------------


If you wish to accept this amendment of the terms of your employment, please
sign and return this original letter to me, keeping a copy for yourself.


This letter does not constitute a contract of employment. It creates an
employment-at-will relationship that may be terminated at any time by either
party


I look forward to working with you for the continued success of Astea.




Sincerely,


/s/ Rick Etskovitz
Rick Etskovitz
Chief Financial Officer and Treasurer
Astea International Inc.






AGREED:




/s/ John Tobin
John Tobin



--------------------------------------------------------------------------------